
	
		II
		110th CONGRESS
		1st Session
		S. 2458
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affair
		
		A BILL
		To promote and enhance the operation of local building
		  code enforcement administration across the country by establishing a
		  competitive Federal matching grant program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community Building Code
			 Administration Grant Act of 2007.
		2.Grant program
			 authorized
			(a)Grant
			 authorizationThe Secretary of Housing and Urban Development
			 shall provide grants to local building code enforcement departments.
			(b)Competitive
			 awardsThe Secretary shall award grants under subsection (a) on a
			 competitive basis pursuant to the criteria set forth in section 6, but also
			 taking into consideration the following:
				(1)The financial
			 need of each building code enforcement department.
				(2)The benefit to
			 the local jurisdiction of having an adequately funded building code enforcement
			 department.
				(3)The demonstrated
			 ability of each building code enforcement department to work cooperatively with
			 other local code enforcement offices, health departments, and local
			 prosecutorial agencies.
				(c)Maximum
			 amountThe maximum amount of any grant awarded under this section
			 shall not exceed $1,000,000.
			3.Required
			 elements in grant proposalsIn
			 order to be eligible for a grant under section 2, a local building code
			 enforcement department shall submit to the Secretary the following:
			(1)A demonstration
			 of the jurisdiction’s needs in executing building code enforcement
			 administration.
			(2)A plan for the
			 use of any funds received under this Act that addresses the needs discussed in
			 paragraph (1) and that is consistent with the authorized uses established in
			 section 4.
			(3)A plan for local
			 governmental actions to be taken to establish and sustain local building code
			 enforcement administration functions, without continuing Federal support, at a
			 level at least equivalent to that proposed in the grant application.
			(4)A plan to create
			 and maintain a program of public outreach that includes a regularly updated and
			 readily accessible means of public communication, interaction, and reporting
			 regarding the services and work of the local building code enforcement
			 department to be supported by the grant.
			(5)A plan for
			 ensuring the timely and effective administrative enforcement of building safety
			 and fire prevention violations.
			4.Use of funds;
			 matching funds
			(a)Authorized
			 usesGrants awarded under section 2 may be used by the grant
			 recipient to supplement existing State or local funding for building code
			 enforcement administration. Such funds may be used to increase staffing,
			 provide staff training, increase staff competence and professional
			 qualifications, support individual certification or departmental accreditation,
			 or for capital expenditures specifically dedicated to the administration of the
			 local building code enforcement department.
			(b)Matching funds
			 required
				(1)In
			 generalTo be eligible to receive a grant under this Act, a local
			 building code enforcement department serving—
					(A)a community that
			 is very economically disadvantaged, shall provide matching, non-Federal funds
			 in an amount equal to not less than 5 percent of the total amount of any grant
			 to be awarded under this Act;
					(B)a community that
			 is moderately economically disadvantaged, shall provide matching, non-Federal
			 funds in an amount equal to not less than 10 percent of the total amount of any
			 grant to be awarded under this Act; or
					(C)any other
			 community, shall provide matching, non-Federal funds in an amount equal to not
			 less than 20 percent of the total amount of any grant to be awarded under this
			 Act.
					(2)Economic
			 distress
					(A)In
			 generalThe Secretary may waive the matching fund requirements
			 under paragraph (1), and institute, by regulation, new matching fund
			 requirements based upon the level of economic distress of the local
			 jurisdiction in which the local building code enforcement department seeking
			 such grant is located.
					(B)Content of
			 regulationsAny regulations instituted under subparagraph (A)
			 shall include—
						(i)a
			 method that allows for a comparison of the degree of economic distress among
			 the local jurisdictions of grant applicants, as measured by the differences in
			 the extent of growth lag, the extent of poverty, and the adjusted age of
			 housing in such jurisdiction; and
						(ii)any other factor
			 determined to be relevant by the Secretary in assessing the comparative degree
			 of economic distress among such local jurisdictions.
						(c)In-kind
			 contributionsIn determining the non-Federal share required to be
			 provided under subsection (b), the Secretary shall consider in-kind
			 contributions, not to exceed 50 percent of the amount that the department
			 contributes in non-Federal funds.
			(d)Waiver of
			 matching requirementThe Secretary shall waive the matching fund
			 requirements under subsection (b) for any recipient jurisdiction that has
			 legislatively dedicated all building code permitting fees to the conduct of
			 local building code enforcement.
			5.Rating and
			 ranking of applicationsEligible applications shall be rated and
			 ranked according to the criteria described in section 6. All complete
			 applications will be compared to one another and points assigned on a continuum
			 within each criterion, with the maximum points awarded to the application that
			 best meets the criterion.
		6.Criteria
			(a)Need and
			 community benefit from code enforcement grant fundsApplications shall be rated and ranked on
			 the degree to which the application demonstrates the intent and means to ensure
			 cooperative and effective working relationships between local building code
			 enforcement officials and other local agencies, as well as a community-oriented
			 approach to building code enforcement, with the award of points as
			 follows:
				
					
						
							DescriptionMaximum
					 Points
							
						
						
							A detailed
					 description of the capital expenditures to be acquired with grant funds and a
					 demonstration that the items’ costs are reasonable.0–10
							
							The jurisdiction’s
					 need for the capital expenditure and how the grant funds will fulfill this
					 need.0–10
							
							The joint benefits
					 provided by the proposed expenditure for the following groups or activities:
					 Provide a brief explanation of the benefit. (1 point will be awarded for each
					 response, 5 points maximum). 1. Code enforcement
					 program. 2. Community or jurisdiction. 3.
					 Interdisciplinary code enforcement team. 4. Housing preservation,
					 rehabilitation programs, or neighborhood improvement programs.  5.
					 Special needs groups (disabled, elderly or low or very-low income,
					 etc.).0–5
							
							Does the proposed
					 capital expenditure provide a cost savings benefit to the jurisdiction? Provide
					 a brief explanation of the cost savings.0–5
							
						
					
				
			(b)Current code
			 enforcement and housing conservation planEach application shall
			 be rated and ranked on the degree to which the local legislative body in which
			 the applicant resides adopted a plan which addresses residential
			 structure conservation and building code enforcement, with the award of points
			 as follows:
				
					
						
							DescriptionMaximum
					 Points
							
						
						
							The plan provides
					 for proactive code enforcement (not just responding to complaints), an
					 interdisciplinary approach, and includes funding options for repairs and
					 rehabilitation.10
							
							The plan only
					 provides for proactive code enforcement (not just responding to complaints) and
					 calls for an interdisciplinary approach and does not address funding options
					 for repairs and rehabilitation.8
							
							The plan provides
					 for some type of proactive code enforcement (other than just responding to
					 complaints) but doesn’t address coordinated interdisciplinary activities with
					 other local public agencies or funding options.6
							
							The plan provides
					 for only reactive code enforcement.4
							
							The plan only
					 refers to a need to preserve and/or improve existing housing stock, without any
					 code enforcement program.2
							
							No existing
					 plan.0
							
						
					
				
			(c)Community-oriented
			 or interdisciplinary code enforcementEach application shall be
			 rated and ranked on the degree to which the application demonstrates the intent
			 and means to ensure cooperative and effective working relationships between
			 building code enforcement officials and other local agencies, as well as a
			 community-oriented approach to code enforcement, with the award of points as
			 follows:
				
					
						
							DescriptionMaximum
					 Points
							
						
						
							Identify current
					 or proposed interdisciplinary code enforcement programs or activities and the
					 team members (example: code enforcement, police, local prosecutors, health
					 department, building and planning, fire, etc.). Provide a description of the
					 team’s code enforcement and coordination procedures, activities and services
					 provided. If the current programs or resources are limited in scope, explain
					 how receipt of the grant will be used to improve the program.0–10
							
							Identify current
					 or proposed community-oriented code enforcement programs, activities or
					 services. (Examples: community clean-ups, Neighborhood Watch programs,
					 community meetings, door-to-door code enforcement knock and talks, etc.). If
					 the current programs or resources are limited in scope, explain how receipt of
					 the grant will be used to improve the program.0–10
							
						
					
				
			(d)Proactive code
			 enforcement activitiesEach application shall be rated and ranked
			 on the effectiveness of the proposed or existing proactive activities and
			 programs operated by any existing building code enforcement program, with the
			 award of points as follows:
				
					
						
							DescriptionMaximum
					 Points
							
						
						
							Encourages repairs
					 and preservation, rather than demolition or abandonment, of substandard
					 residences.0–5
							
							Abatement of (a)
					 lead hazards and lead-based paints, (b) toxic molds and dampness, and (c)
					 displacement or relocation of residents.0–5
							
							Community clean-up
					 campaigns, which may include recycling dates, free or reduced disposal rates at
					 dumpsite, public clean-up days that encourage removal of unwanted or excess
					 debris by making available extra trash pick-ups, dumpsites or trash or
					 recycling containers on specific dates to dispose of household debris,
					 inoperable vehicles, tires, toxic materials, etc.0–5
							
							Resource or
					 referral programs for Federal, State, local, and private funds and other
					 resources available in your jurisdiction that can assist with housing
					 rehabilitation and repairs to rectify code violations.0–5
							
							Public education
					 programs on housing issues. These could include community housing meetings
					 dealing with homeownership, tenant/landlord issues, housing code enforcement,
					 school age children's programs with coloring books or handouts, housing safety
					 pamphlets, etc.0–5
							
							Programs that
					 encourage community involvement with groups; such as schools, church
					 non-profits, community service groups, utility companies, local stores, housing
					 agency banks, etc.0–5
							
						
					
				
			(e)Capacity To
			 financially and technically support proposed capital
			 expendituresEach application shall be rated and ranked on the
			 degree to which the application demonstrates the jurisdiction’s financial and
			 technical capacity to properly use and successfully support the proposed
			 capital expenditure during the term of the grant, with the award of points as
			 follows:
				
					
						
							DescriptionMaximum
					 Points
							
						
						
							The anticipated
					 ongoing program funding for the duration of the grant program is adequate to
					 financially support the use of the grant-financed equipment. Include details of
					 funding and technical support sources for the capital expenditure (examples:
					 insurance, paper, maintenance, training, supplies, personnel, monthly billing
					 costs, etc.).0–5
							
							The jurisdiction
					 has the technical capabilities to use and support equipment (examples:
					 adequately trained staff or resources to provide training to operate technical
					 equipment, local service provider for cell phones or 2-way radios, trained
					 personnel to operate equipment, etc.).0–5
							
						
					
				
			7.Evaluation and
			 report
			(a)In
			 generalGrant recipients shall—
				(1)be obligated to
			 fully account and report for the use of all grants funds; and
				(2)provide a report
			 to the Secretary on the effectiveness of the program undertaken by the grantee
			 and any other criteria requested by the Secretary for the purpose of indicating
			 the effectiveness of, and ideas for, refinement of the grant program.
				(b)ReportThe
			 report required under subsection (a)(2) shall include a discussion of—
				(1)the specific
			 capabilities and functions in local building code enforcement administration
			 that were addressed using funds received under this Act;
				(2)the lessons
			 learned in carrying out the plans supported by the grant; and
				(3)the manner in
			 which the programs supported by the grant are to be maintained by the
			 grantee.
				(c)Content of
			 reportsThe Secretary shall—
				(1)require each
			 recipient of a grant under ths Act to file interim and final reports under
			 subsection (b) to ensure that grant funds are being used as intended and to
			 measure the effectiveness and benefits of the grant program; and
				(2)develop and
			 maintain a means whereby the public can access such reports, at no cost, via
			 the Internet.
				8.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Building code
			 enforcement departmentThe term building code enforcement
			 department means the building code inspection or enforcement agency of a
			 local jurisdiction.
			(2)JurisdictionThe
			 term jurisdiction means a city, county, parish, city and county
			 authority, or city and parish authority having local authority to enforce
			 building codes and regulations and collect fees for building permits.
			(3)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			9.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of fiscal years 2008 through 2013 to the Secretary of Housing and Urban
			 Development to carry out the provisions of this Act.
			(b)ReservationFrom
			 the amount made available under subsection (a), the Secretary may reserve not
			 more than 5 percent for administrative costs.
			(c)AvailabilityAny
			 funds appropriated pursuant to subsection (a) shall remain available until
			 expended.
			
